Citation Nr: 0327666	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
prostatitis, mild, currently evaluated as noncompensable.

2.  Entitlement to service connection for loss of sight.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for residuals, ingrown 
toenail, left foot.

8.  Entitlement to service connection for a low back 
condition.

9.  Entitlement to service connection for hernia, right.

10.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1955 to September 1957.  It appears that he had 
later service in the reserves, but the dates and character of 
this service have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

The claims file was transferred to the Newark, New Jersey 
(Newark) RO in July 1999.

The Board notes that the veteran filed a claim for an 
increased rating of his prostatitis in April 1972.  He 
submitted his claim to the Newark RO.  In May 1972, the claim 
was received at the New York City, New York (New York) RO.  
The record shows that the claims file was transferred from 
the Newark RO to the New York RO in June 1972 and from the 
New York RO to the Newark RO in July 1972.  In his statement 
of claim, the veteran alleged that his prostatitis had 
worsened and informed the Newark RO that he would be 
receiving treatment for that condition at a local VA medical 
facility.  It appears, however, that VA did not adjudicate 
the question whether the veteran was entitled to an increased 
evaluation for his prostatitis until June 1999, in the rating 
decision now on appeal.


REMAND

The claims on appeal must be remanded so that the veteran may 
be given the hearing before the Board that, it is apparent 
from the claims file, he has properly requested.  See 
38 C.F.R. § 19.9 (2002).

In his July 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that he wished to have a 
personal hearing before the Board at the Central Office of VA 
in Washington, D.C.  In May 2003, the Board notified the 
veteran by letter that such a hearing had been scheduled for 
a date in September 2003.  In September 2003, before the date 
of the hearing, the veteran wrote the Board indicating that 
he could not travel to Washington, D.C. for the scheduled 
hearing and requesting that the form of his personal hearing 
be changed to one before the Board at the RO. 

It appears that, in effect, the veteran canceled his request 
for a Central Office hearing and submitted a separate request 
for a hearing before the Board at the RO.  A claimant may 
withdraw a request for a hearing before the Board at any time 
before the date of the hearing.  38 C.F.R. § 20.702(e) 
(2002).  A claimant may request a hearing before the Board 
when submitting the substantive appeal or any 
time thereafter, subject to the restrictions in Rule 1304 
(38 C.F.R. § 1304).  38 C.F.R. § 20.703 (2002).  The 
restrictions of Rule 1304 do not apply in this case, and the 
veteran's request for a hearing before the Board at the RO 
was valid.

No hearing before the Board at the RO has been scheduled.  
Therefore, the claims must be remanded so that the RO may 
schedule the veteran for such a hearing.



Accordingly, this case is REMANDED for the following action:

The RO should schedule the requested 
hearing before the Board at the RO and 
provide the veteran and his 
representative with due notice thereof.


Thereafter, the case should be returned to the 
Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


